DETAILED ACTION
The following is a Non-Final, First Office Action on the Merits in response to communications filed September 19, 2019 and preliminary communications filed September 19, 2019.  With respect to the preliminary communications, claims 3–5 are amended.  Currently, claims 1–8 are pending.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a plant operation estimation unit”, “a degradation probability distribution estimation unit”, “an inspection point optimization unit”, and “an output unit” in claims 1–4 and “an input unit” and “a parameter modifying unit” in claims 5–6; and the recited elements have been interpreted in view of paragraphs 17–21 of Applicant’s Specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1–8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 7 recite “the variation”, “the operation”, “the probability distributions”, “the degradations”, “the inspection-scheduled points”, “the degradation state”, “the probability distribution”, “the parameter”,  and “the previous inspection” in lines 2 and 4–8 and 2–6, respectively.  There is insufficient antecedent basis for these limitations in the claims.  As a result, claims 1 and 7 are similarly rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 2–6 and 8, which depend from claims 1 and 7, inherit the deficiencies described above.  As a result, claims 2–6 and 8 are similarly rejected under 35 U.S.C. 
Claim 2 further recites “the sensor data”; claim 3 recites “the failures of devices” and “the inspection-target plant”; claim 4 recites “the estimation accuracy”; claim 5 recites “the result”, “the characteristics”, and “the inspection result”; and claim 8 recites “the result” and “the characteristics”.  There is insufficient antecedent basis for these limitations in the claims.
Still further, claim 8 recites “the provided inspection points and inspection techniques” and “the provided inspection points”.  Examiner notes, however, that claim 7, from which claim 8 depends, previously recites “providing the selected inspection points and inspection techniques”.  As a result, the scope of claim 8 is indefinite because it is unclear whether Applicant intends for “the provided inspection points and inspection techniques” to reference the previously recited “selected inspection points and inspection techniques” or intends to introduce second, different inspection points and techniques.  
For purposes of examination, claim 7 is interpreted as reciting “providing the the inspection techniques, and an observation model showing [[the]] characteristics of the 
In view of the above, Examiner respectfully requests that Applicant thoroughly review the claims for compliance with the requirements set forth under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1–8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Specifically, claims 1–8 are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea.  Claim 1 includes limitations “that estimates the variation of the operation of a plant”; “that estimates the probability distributions of the degradations of a plurality of the inspection-scheduled points of the plant with the use of the variation of the operation of the plant and the degradation state and the probability distribution of the parameter of an estimation model obtained at the previous inspection”; “that selects inspection points selected from the inspection-scheduled points in accordance with a selection index with the use of the probability distributions of the degradations of the plurality of the inspection-scheduled points”; and “that provides the selected inspection points and inspection techniques.”
The elements above recite an abstract idea under Step 2A Prong One.  More particularly, the elements recite certain methods of organizing human activity because the elements describe a process for selecting and providing inspection points in a plant based on degradation of the inspection points.  Additionally, the elements that estimate 
Claim 7 includes substantially similar limitations to those recited with respect to claim 1.  As a result, claim 7 recites an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1.  Similarly, claims 2–6 and 8 further describe the process for selecting and providing inspection points in a plant based on degradation of the inspection points and recite certain methods of organizing human activity and/or mathematical concepts for the same reasons as stated above with respect to claim 1.  As a result, claims 2–6 and 8 similarly recite an abstract idea under Step 2A Prong One.
With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application.  Claim 1 includes additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claim 1 include “a plant operation estimation unit”, “a degradation probability distribution estimation unit”, “an inspection point optimization unit”, and “an output unit”.  When considered in view of the claim as a whole, the additional elements do not integrate the abstract idea into a practical application because the additional elements are generic computing elements that are merely used as a tool to perform the recited abstract idea.  As a result, claim 1 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.

Claim 5 includes additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claim 5 include “an input unit” and “a parameter modifying unit”.  When considered in view of the claim as a whole, the additional elements do not integrate the abstract idea into a practical application because the additional elements are generic computing elements that are merely used as a tool to perform the recited abstract idea.  As a result, claim 5 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea.  As noted above, the additional elements of claim 1 include “a plant operation estimation unit”, “a degradation probability distribution estimation unit”, “an inspection point optimization unit”, and “an output unit”.  The additional elements do not amount to significantly more than the abstract idea because the additional elements are generic computing elements that are merely used as a tool to perform the recited abstract idea.  Further, looking at the additional elements as an ordered combination adds nothing that is not already present 
Claim 7 does not recite any additional elements.  As a result, claim 7 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.  Similarly, claims 2–4, 6, and 8 do not recite any additional elements beyond those recited with respect to independent claim 1.  As a result, claims 2–4, 6, and 8 do not include additional elements that amount to significantly more than the abstract idea under Step 2B for the same reasons as stated above with respect to independent claim 1.
Claim 5 includes additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claim 5 include “an input unit” and “a parameter modifying unit”.  The additional elements do not amount to significantly more than the abstract idea because the additional elements are generic computing elements that are merely used as a tool to perform the recited abstract idea.  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually.  As a result, claim 5 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.  Accordingly, claims 1–8 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4–8 are rejected under 35 U.S.C. 103 as being unpatentable over Frewen et al. (U.S. 2019/0086291) in view of HUANG et al. (U.S. 2019/0163549).
Claims 1 and 7:  Frewen discloses a plant inspection planning optimization apparatus comprising: 
a plant operation estimation unit (See paragraph 51) that estimates the variation of the operation of an asset (See paragraphs 52–53, wherein asset usage is modeled and predicted); 
a degradation probability distribution estimation unit (See paragraph 51) that estimates the probability distributions of the degradations of a plurality of the maintenance-scheduled points with the use of the variation of the operation of the asset and the degradation state and the probability distribution of the parameter of an estimation model obtained at the previous maintenance (See paragraphs 57–60, wherein asset probability distributions are produced from usage data and refined according to previous maintenance); 
an inspection point optimization unit (See paragraph 51) that selects maintenance points selected from the maintenance-scheduled points in accordance with a selection index with the use of the probability distributions of the degradations of 
an output unit (See paragraph 93) that provides the selected inspection points and inspection techniques (See paragraphs 53–56, wherein results are output).  Frewen does not expressly disclose the remaining claim elements.
Huang discloses operations with respect to a plant (See paragraph 12, wherein time series performance measurements are disclosed with respect to plant operations and assets); and
an inspection point optimization unit that selects inspection points selected from the inspection-scheduled points in accordance with a selection index with the use of the probability distributions of the degradations of the plurality of the inspection-scheduled points (See paragraph 84, wherein an event matrix forecasts inspection schedules for monitored assets and assets of similar type and/or nature; see also paragraph 27, wherein matrixes represent probability distributions).
Frewen discloses a system directed to establishing a maintenance schedule for assets according to a probability density function.  Similarly, Huang discloses a system directed to forecasting a future status of an asset.  Each reference discloses a system directed to managing assets according to probability distributions.  The technique of applying probability distributions to plant inspections is applicable to the system of Frewen as they each share characteristics and capabilities; namely, they are directed to asset management.

Claim 2:  Frewen discloses the planning optimization apparatus according to claim 1, wherein the operation estimation unit estimates the variation of the operation with the use of the sensor data (See paragraph 46, wherein sensors collect operations data from assets; and see paragraphs 52–53, wherein asset usage is modeled and predicted).  Frewen does not expressly disclose the remaining claim elements.
Huang discloses plant operations (See paragraph 12, as above).
One of ordinary skill in the art would have recognized that applying the known technique of Huang would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.
Claim 4:  Frewen discloses the plant inspection planning optimization apparatus according to claim 1, wherein the inspection point optimization unit calculates the estimation accuracy of the estimation model with the use of the probability distributions of the degradations of the plurality of the scheduled points, the selection index is the estimation accuracy, and among the inspection-scheduled points, some inspection-
Claims 5 and 8:  Frewen discloses the plant inspection planning optimization apparatus according to claim 1, further comprising: 
an input unit (See paragraph 93) into which the result of an inspection performed by an inspector in accordance with the inspection points and the inspection techniques provided by the output unit is input (See paragraphs 53–56, wherein results are input and validated; and see paragraphs 59–60, wherein updates are provided based on event data, and wherein event data is implicitly input into the system); and
a parameter modifying unit (See paragraph 51) that adjusts the degradation probability distribution estimation unit with the use of an observation model showing the characteristics of the points and the result (See paragraph 59, wherein the probability distribution is refined according to results and maintenance events and according to updated asset models).  Frewen does not expressly disclose the remaining elements.
Huang discloses inspection points (See paragraph 84, as above)
One of ordinary skill in the art would have recognized that applying the known technique of Huang would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 1.  
Claim 6:  Frewen discloses the plant inspection planning optimization apparatus according to claim 5, wherein the parameter modifying unit modifies the probability distributions of the degradations and the probability distribution of the parameter in the degradation probability distribution estimation unit (See paragraph 59, wherein the probability distribution is refined according to results and maintenance events and according to updated asset models).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Frewen et al. (U.S. 2019/0086291) in view of HUANG et al. (U.S. 2019/0163549), and in further view of LYU et al. (U.S. 2020/0096983).
Claim 3:  As disclosed above Frewen and Huang disclose the elements of claim 1.  Although Frewen discloses calculating costs with respect to performing maintenance (See paragraph 79, as above) and Huang discloses calculating costs for performing inspections and considering event influence (See paragraph 42, in view of paragraph 84, wherein cost functions are disclosed; and paragraph 25, wherein failure features are identified from event instances), Frewen and Huang do not expressly disclose the remaining claim elements.
Lyu discloses wherein the inspection point optimization unit calculates costs for performing inspections on the inspection-scheduled points and influence degrees incurred by the failures of devices composing the inspection-target plant with the use of the probability distributions of the degradations of the plurality of the inspection-scheduled points, and the selection index is a tradeoff adjustment parameter between the costs and the influence degrees (See paragraphs 80–81, wherein maintenance 
As disclosed above, Frewen discloses a system directed to establishing a maintenance schedule for assets according to a probability density function, and Huang discloses a system directed to forecasting a future status of an asset.  Lyu discloses a system directed to managing assets according to failure rate probability distributions.  Each reference discloses a system directed to managing assets according to probability distributions.  The technique of utilizing cost and influence degrees is applicable to the systems of Frewen and Huang as they each share characteristics and capabilities; namely, they are directed to asset management.
One of ordinary skill in the art would have recognized that applying the known technique of Lyu would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Lyu to the teachings of Frewen and Huang would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate asset management into similar systems.  Further, applying cost and influence degrees to Frewen and Huang would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and improved management.

Conclusion
The following prior art is made of record and not relied upon but is considered pertinent to applicant's disclosure:
Kermani (Kermani, M. M. (2016). Criticality based strategic decision making model for maintenance and asset management (Order No. 27614578). Available from ProQuest Dissertations and Theses Professional. (2381686484).) discloses a system directed to managing asset maintenance according to failure modeling, criticality, and cost; 
Golmakani et al. (Golmakani, H. R., & Fattahipour, F. (2011). Age-based inspection scheme for condition-based maintenance. Journal of Quality in Maintenance Engineering, 17(1), 93-110.) discloses a system directed to optimizing inspection intervals according to condition and cost; and
Gupta et al. (Gupta, S., Bhattacharya, J., Barabady, J., & Kumar, U. (2013). Cost-effective importance measure. The International Journal of Quality & Reliability Management, 30(4), 379-386.) discloses a system directed to determining a cost-effective importance measure for components in a production plant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S BROCKINGTON III whose telephone number is (571)270-3400.  The examiner can normally be reached on M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM S BROCKINGTON III/           Primary Examiner, Art Unit 3623